Exhibit 10.6

 

[g154881lei001.gif]TERMINATION OF AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT

 

This Termination Agreement (the “Termination Agreement”) is entered into and is
effective as of July 29, 2015, by and between EQT Corporation, a Pennsylvania
corporation (the “Company”), and David L. Porges (the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Employee are parties to that certain Amended and
Restated Change of Control Agreement, originally dated as of September 8, 2008,
and amended and restated as of February 19, 2013 (the “Change of Control
Agreement”); and

 

WHEREAS, the Company and Employee are parties to that certain Confidentiality,
Non-Solicitation and Non-Competition Agreement, originally dated as of
September 8, 2008, and being amended and restated concurrently herewith (the
“Non-Competition Agreement”); and

 

WHEREAS, in connection with amending and restating the Non-Competition Agreement
as of the date hereof, the Company and Employee desire to terminate the Change
of Control Agreement; and

 

WHEREAS, the Board of Directors of the Company has approved the termination of
the Change of Control Agreement pursuant to this Termination Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      The parties hereby agree that,
notwithstanding anything contained in the Change in Control Agreement to the
contrary, the Change of Control Agreement is hereby terminated effective as of
July 29, 2015, and shall be replaced and superseded by the Non-Competition
Agreement in all respects.  For avoidance of doubt, the parties acknowledge and
agree that this Termination Agreement shall specifically supersede the term
provisions contained in Section 1 of the Change in Control Agreement.  Employee
agrees and acknowledges that he/she has no further rights or obligations under
the Change of Control Agreement.  Furthermore, the parties agree and acknowledge
that the Company, its affiliates and successors have no further rights or
obligations under the Change of Control Agreement.

 

2.                                      Governing Law.  This Termination
Agreement shall be construed in all respects in accordance with, and governed
by, the laws of the Commonwealth of Pennsylvania.

 

3.                                      Counterparts.  This Termination
Amendment may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.

 

[Signatures on Next Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Termination Agreement to be
executed by its officers thereunto duly authorized, and the Employee has
hereunto set his hand, all as of the day and year first above written.

 

 

EQT CORPORATION

EMPLOYEE

 

 

 

 

By:

/s/ Charlene Petrelli

 

/s/ David L. Porges

 

 

David L. Porges

Name: Charlene Petrelli

 

 

 

Title:

Vice President &

 

 

Chief Human Resources Officer

 

 

--------------------------------------------------------------------------------